REASONS FOR ALLOWANCE

Claims 1, 3, 5-10, 12, 14-19, and 21-23 are allowed. 

1. The following is an examiner's statement of reasons for allowance:
        The prior art of the record does not teach or further suggest the limitations of  “ receive a device identification of an IoT device to certify with a cloud service provider; send a query to the IoT device to determine a list of one or more plug and play interfaces supported by the IoT device; receive a selection of one or more certification tests to perform to verify plug and play capabilities of the IoT device in response to the query identifying the one or more plug and play interfaces supported by the IoT device;  perform the one or more certification tests on the one or more plug and play interfaces to verify a use of the one or more plug and play interfaces by the IoT device; and generate a device certification for the plug and play capabilities of the IoT device with the cloud service provider in response to the one or more certification tests passing, wherein the IoT device is associated with at least one recommended IoT solution based on the device certification for the plug and play capabilities of the IoT device and a compatibility score of the IoT device and the at least one recommended IoT solution,” as recited in Applicant's claims 1, 3, 5-10, 12, 14-19, and 21-23.  Claims 1, 3, 5-10, 12, 14-19, and 21-23 of the instant application are allowed over said prior art of record.         

 2. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.” 

CORRESPONDANCE INFORMATION

3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                   
 
/DAVID R LAZARO/Primary Examiner, Art Unit 2455